                            4:03-cr-40021-MMM # 119         Page 1 of 11
                                                                                                        E-FILED
                                                                    Tuesday, 09 February, 2021 02:20:23 PM
                                                                              Clerk, U.S. District Court, ILCD

                              UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF ILLINOIS
                                  ROCK ISLAND DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
               Plaintiff,                             )
                                                      )
       v.                                             )       Case No. 03-40021
                                                      )
RICHARD A. MITCHELL,                                  )
                                                      )
               Defendant.                             )

                                    ORDER AND OPINION

       This matter is now before the Court on Defendant’s Amended Motion for Compassionate

Release requesting a reduction in his term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A).

ECF No. 111. For the reasons stated below, his Motion is DENIED.

                                          BACKGROUND

       On February 20, 2003, a federal grand jury indicted Defendant with conspiracy to

knowingly and intentionally manufacture, distribute, and possess with the intent to distribute, fifty

grams or more of methamphetamine and 500 grams or more of a mixture and substance containing

a detectable amount of methamphetamine in violation of 21 U.S.C. §§ 841(a) and (b)(1)(A). ECF

No. 8. Count 2 of the indictment charged Defendant individually for knowingly and intentionally

attempting to manufacture methamphetamine in violation of 21 U.S.C. § 841(b)(1)(C). Id.

       On April 24, 2003, the Government filed a notice pursuant to 21 U.S.C. § 851 to rely upon

Defendant’s prior felony drug convictions to enhance his sentence. ECF No. 20. Defendant had

previously been convicted of unlawful delivery of a controlled substance, indecency with a child,

assault of a family member, and unlawful possession with intent to manufacture a controlled

substance. PSR ¶¶ 53-57.



                                                 1
                         4:03-cr-40021-MMM # 119           Page 2 of 11




       On April 25, 2003, Defendant pled guilty to both counts of the indictment pursuant to a

written plea agreement. PSR ¶ 4; ECF No. 113-1. On May 14, 2004, this Court sentenced him to

life on Count 1 and 360 months on Count 2, to run concurrently. ECF Nos. 37, 44. If released,

Defendant would be placed on supervised release for ten years on Count 1 and six years on Count

2, to run concurrently. Id. Defendant is currently incarcerated at FCI Pekin in Pekin, Illinois and

does not have an anticipated release date. ECF No. 112 at 1.

       On November 30, 2020, Defendant filed a pro se motion for compassionate release. ECF

No. 106. The Court appointed the Federal Public Defender (FPD) to represent him. On December

15, 2020, the FPD filed an Amended Motion for Compassionate Release on Defendant’s behalf,

arguing that Defendant’s medical conditions and allegedly disparate life sentence warrant

compassionate release. ECF No. 111. On December 28, 2020, the U.S. Probation Office filed a

memorandum stating that Defendant’s proposed release plan was unsuitable. ECF No. 112. On

December 29, 2020, the Government filed a response to Defendant’s Amended Motion. ECF No.

113. On December 30, 2020, Defendant filed a motion for leave to file reply. ECF No. 114. On

January 4, 2021, the Court granted his motion and filed the reply. ECF No. 115.

       On January 15, 2021, this Court entered a Text Order directing the Government to

specifically respond to the arguments Defendant raised in his Amended Motion regarding the

length of his sentence. On January 21, 2021, the Government filed its sur-reply. ECF No. 116. On

January 22, 2021, Defendant filed a motion for leave to file a sur-sur-reply. ECF No. 117. The

Court granted Defendant’s motion and filed his sur-sur-reply on January 22, 2021. ECF No. 118.

This Order follows.




                                                2
                          4:03-cr-40021-MMM # 119           Page 3 of 11




                                        LEGAL STANDARD

        Before filing a motion for compassionate release, a defendant is required to first request

that the Bureau of Prisons (BOP) file a motion on his behalf. 18 U.S.C. § 3582(c)(1)(A). A court

may grant a motion only if it was filed “after the defendant has fully exhausted all administrative

rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf” or

after thirty days have passed “from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier.” Id.

        The compassionate release statute directs the Court to make three considerations: (1)

whether extraordinary and compelling reasons warrant a sentence reduction; (2) whether a

reduction is consistent with the factors listed in 18 U.S.C. § 3553(a); and (3) whether a reduction

would be “consistent with applicable policy statements issued by the Sentencing Commission.” §

3582(c)(1). The Sentencing Commission, however, has not updated its policy statements since the

First Step Act came into effect. Prior to the passage of the First Step Act, federal judges were only

able to release prisoners for compassionate release reasons upon motion by the BOP. United States

v. Gunn, 980 F.3d 1178, 1179 (7th Cir. 2020). The First Step Act gave judges the power to grant

compassionate release on a prisoner’s own motion provided that the prisoner first allowed the BOP

to review the request and make a recommendation or thirty days had passed since the prisoner

submitted his or her request to the BOP. Id. The Seventh Circuit determined that the most recent

policy statements from the Sentencing Commission do not apply to prisoner-initiated motions

because the guidelines only address those motions that were brought pursuant to a BOP motion.

Id. at 1180. Accordingly, the Seventh Circuit held that “because the Guidelines Manual lacks an

applicable policy statement, the trailing paragraph of § 3582(c)(1)(A) does not curtail a district

judge’s discretion. Any decision is ‘consistent with’ a nonexistent policy statement.” Id. This Court



                                                 3
                         4:03-cr-40021-MMM # 119             Page 4 of 11




is therefore not bound by the Sentencing Commission’s analysis in § 1B1.13 or the application

notes regarding the definition of “extraordinary and compelling reasons.” Id. at 1181.

       Despite the Seventh Circuit clarifying that courts are not bound by the Sentencing

Commission’s guidelines regarding compassionate release when an inmate brings the motion, the

Seventh Circuit strongly suggested that those guidelines are still relevant to district courts’

decisions. Id. at 1180. The Seventh Circuit explained that the guidelines provide a “working

definition” of “extraordinary and compelling reasons” and cautioned that a judge who “strikes off

on a different path risks an appellate holding that judicial discretion has been abused.” Id. “In this

way the Commission’s analysis can guide discretion without being conclusive.” Id. The Seventh

Circuit further stated that it would “expect” district judges to give the BOP Director’s analysis

regarding the prisoner’s request “substantial weight, even though under the First Step Act the

Director’s views are not controlling.” Id. Based on the available guidance from the Seventh Circuit,

this Court will give great weight to the Sentencing Guidelines regarding motions for

compassionate release even though they are not binding in this case.

       If an inmate has a chronic medical condition that has been identified by the Centers for

Disease Control and Prevention (CDC) as elevating the inmate’s risk of becoming seriously ill

from COVID-19, that condition may satisfy the standard of “extraordinary and compelling

reasons.” USSG § 1B1.13, cmt. n.1(A)(ii)(I). A chronic condition (i.e., one “from which [the

defendant] is not expected to recover” reasonably may be found to be “serious” and to

“substantially diminish[] the ability of the defendant to provide self-care within the environment

of a correctional facility,” even if that condition would not have constituted an “extraordinary and

compelling reason” absent the risk of COVID-19. Id.




                                                  4
                         4:03-cr-40021-MMM # 119           Page 5 of 11




       “The mere presence of COVID-19 in a particular prison cannot justify compassionate

release—if it could, every inmate in that prison could obtain release.” United States v. Melgarejo,

No. 12-CR-20050, 2020 WL 2395982, at *5 (C.D. Ill. May 12, 2020). Rather, “a prisoner [may]

satisfy the extraordinary and compelling reasons requirement by showing that his particular

institution is facing a serious outbreak of COVID-19 infections, the institution is unable to

successfully contain the outbreak, and his health condition places him at significant risk of

complications should he contract the virus.” Id. at 5–6.

       Finally, this Court is disinclined to grant a sentence reduction unless it determines that a

defendant “is not a danger to the safety of any other person or to the community.” See USSG §

1B1.13(2).

                                           DISCUSSION

       I.      Exhaustion of Administrative Remedies

       On September 24, 2020, Defendant submitted a request for compassionate release to the

Warden at FCI Pekin. ECF No. 111 at 10. On October 13, 2020, the Warden denied his request.

Id. Therefore, Defendant exhausted his administrative remedies before filing a motion for

compassionate release. See 18 U.S.C. § 3582(c)(1)(A).

       II.     Eligibility for Compassionate Release

       Due to the COVID-19 outbreak at FCI Pekin and his medical conditions, Defendant asks

the Court to grant compassionate release and allow him to serve the remainder of his sentence on

home confinement. ECF No. 111 at 9. Alternatively, he argues the Court should reduce his

sentence to 262 months on Counts 1 and 2 to run concurrently, which represents the revised upper

end of his guideline range. Id. at 9-10. The Government opposes compassionate release because




                                                 5
                        4:03-cr-40021-MMM # 119           Page 6 of 11




Defendant’s release plan is unsuitable, and a sentence reduction is unwarranted under 18 U.S.C. §

3553(a). ECF No. 113 at 1.

   A. FCI Pekin

       As of February 8, 2021, eight staff members and four inmates at FCI Pekin are positive for

COVID-19; seventy staff members and 791 inmates who contracted the virus have recovered; and

there have been no deaths. COVID-19 Coronavirus, FEDERAL BUREAU                     OF   PRISONS,

https://www.bop.gov/coronavirus/ (last visited Feb. 8, 2021). At the time he filed his Amended

Motion, FCI Pekin was third in the nation for active COVID-19 infections within the BOP. ECF

No. 111 at 8.

   B. Defendant’s Medical Conditions

       Defendant is sixty-four years old, morbidly obese, and uses an albuterol inhaler to control

his asthma. ECF No. at 2, 4, 14. Defendant self-reports being 5 feet 10 inches tall and weighing

280 pounds, which results in a body mass index of 40.2. Id. at 3. The CDC recognizes an increased

risk of severe illness from the virus among obese adults. See People with Certain Medical

Conditions,      CENTERS         FOR        DISEASE      CONTROL         AND        PREVENTION,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html (last visited Feb.8, 2021). Additionally, the CDC found that moderate to severe

asthma might increase the likelihood of serious illness. Id. Defendant argues that the COVID-19

pandemic and his serious medical conditions constitute extraordinary and compelling reasons for

compassionate release. ECF No. 111 at 14.

       The Government agrees that if an inmate has a chronic medical condition that has been

identified by the CDC as elevating the inmate’s risk of becoming seriously ill from COVID-19,

that condition may satisfy the standard of extraordinary and compelling reasons for compassionate



                                                6
                         4:03-cr-40021-MMM # 119            Page 7 of 11




release. ECF No. 113 at 5-6. The Government concedes that Defendant’s obesity increases his risk

for severe illness from COVID-19 and allows him to be considered for release. Id. at 6.

       The Court finds that Defendant has established extraordinary and compelling reasons for

compassionate release based on his medical conditions. The inquiry does not end here, however;

the Court may also consider whether a sentence reduction is warranted under the factors listed in

18 U.S.C. § 3553(a). See 18 U.S.C. § 3582(c)(1)(A).

       III.    Defendant’s Life Sentence

       Defendant has been in custody for about 214 months for this offense. ECF No. 111 at 2.

He claims that he was sentenced “far more harshly than a similarly situated defendant” because, if

sentenced today, he would be subject to a statutory mandatory minimum of ten years on Count 1

and 240 months on Count 2. Id. at 5, 28. He argues that extraordinary and compelling reasons for

compassionate release exist based on his disparate life sentence and that the Court should consider

the changes to his statutory mandatory minimum sentence as part of its § 3553(a) analysis. Id. at

22. Defendant cites to several district court decisions finding that changes in statutory sentencing

schemes, rehabilitation, and other factors should be considered as part of a court’s analysis under

§ 3582(c)(1)(A)(i). Id. These cases are not binding authority on this Court. See Van Straaten v.

Shell Oil Products Co. LLC, 678 F.3d 486, 490 (7th Cir. 2012) (district court decisions are not

binding, even on other district judges within the same district).

       According to the Government, the fact that a similarly situated defendant might receive a

different sentence today does not mean that Defendant’s sentence in this case was disparate, harsh,

or draconian. ECF No. 113 at 10. At the time of sentencing, Defendant was subject to a mandatory

minimum term of life in prison due to the amount of controlled substances involved in the offense

and his two prior felony convictions. Id.; See 113-1 at 3. Because the Government agreed that



                                                 7
                         4:03-cr-40021-MMM # 119            Page 8 of 11




Defendant met the extraordinary and compelling standard for compassionate release based on his

obesity, the Government did not directly address his arguments regarding his life sentence. ECF

No. 113 at 6. As a result, this Court ordered the Government to file a supplemental brief to respond

specifically to Defendant’s arguments related to his sentence.

       In its sur-reply, the Government states that Defendant’s “request is tantamount to a request

for a judicial ‘do-over’ and is, accordingly, antithetical to the purpose of compassionate release.”

ECF No. 116 at 1. The Government also asserts that holding otherwise would contradict this

Court’s prior holding in United States v. Welker, No. 13-CR-10061, 2020 WL 7091540 (C.D. Ill.

Dec. 4, 2020). In Welker, the defendant moved for compassionate release based in part on “his

unusually long sentence and a subsequent change to the law that would subject him to a lower

mandatory minimum sentence” if he were sentenced today. Id. at *3. In response, the government

argued that the defendant was trying to use the compassionate release statute as “a workaround”

to bypass well-established methods of challenging a sentence, and thereby convert compassionate

release “into a largely open-ended vehicle through which to modify long sentences, all in

contravention of Congressional limits.” ECF No. 116 at 8. This Court agreed with the government

and “acknowledge[d] that other district courts [were] split on the issue of whether changes in the

law that would result in a substantially lower sentencing guideline range or a substantially lower

mandatory minimum [constituted] extraordinary and compelling justification for compassionate

release,” but ultimately determined that, “because the previous compassionate [release] guidelines

focus on individualized health and family circumstances,” compassionate release was

inappropriate. Welker, 2020 WL 7091540 at *4.

       In his sur-sur-reply, Defendant argues that the plain language of 18 U.S.C. § 3582(c)(1)(A)

does not prohibit this Court from addressing the sentencing changes as extraordinary and



                                                 8
                         4:03-cr-40021-MMM # 119            Page 9 of 11




compelling reasons for compassionate release because Congress did not define “extraordinary and

compelling” in § 3582. ECF No. 118 at 2, 9. Defendant argues that his disparate sentence is the

“very definition of extraordinary” because he would not be given a life sentence for the same crime

if he was sentenced today. Id. at 10. He urges the Court to reconsider its decision in Welker,

especially in light of United States v. McCoy, 981 F.3d 271, 286 (4th Cir. 2020), which noted that

the individualized nature of the compassionate release analysis allows the Court to determine that

these changes are extraordinary and compelling for certain defendants.

       This Court rejects Defendant’s assertion that it should reconsider its prior holding in Welker

based on the Fourth Circuit’s decision in McCoy. This Court is not bound by a decision of a court

of appeals from another circuit. Case law from the Seventh Circuit – which this Court is bound by

– indicates that an alleged sentencing disparity is not the type of “compelling and extraordinary”

circumstance contemplated by the First Step Act. United States v. Arojojoye, 806 F. App’x 475,

477 (7th Cir. 2020). In Arojojoye, the defendant moved to modify his term of imprisonment under

the compassionate release provision of the First Step Act. The defendant argued that his sentence

violated the policy of avoiding “unwarranted sentence disparities among defendants with similar

records who have been found guilty of similar conduct.” Id. at 477 (citing 18 U.S.C. § 3553(a)(6)).

The disparity between his sentence and his co-defendant’s, he argued, was an extraordinary and

compelling reason to reduce his sentence. The government disagreed, arguing that the

compassionate release provision is not a vehicle for raising “a legal sentencing argument.” Id. The

court recognized that while the defendant was nominally requesting relief under §

3582(c)(1)(A)(i), he was really attacking the length of his sentence, which should be raised in a §

2255 proceeding. Therefore, this Court declines to revisit its holding in Welker and finds that the




                                                 9
                         4:03-cr-40021-MMM # 119             Page 10 of 11




length of Defendant’s sentence does not constitute extraordinary and compelling reasons for

compassionate release under § 3582(c)(1)(A).

       Defendant also argues that the Court should find that his alleged sentencing disparity can

be considered under 18 U.S.C. § 3553(a)(6); however, the statutorily required minimum sentence

of life in prison applied to Defendant’s conduct under the law at the time of sentencing. The

Defendant’s sentence was not unjust, illegal, or disparate because any other similarly situated

defendant would have faced the same penalty. While Defendant would not receive a life sentence

if he was sentenced today, this argument cannot be shoehorned into a motion for compassionate

release. As this Court previously stated in Welker: “The Court is not persuaded that this factor [i.e.,

a non-retroactive change to the law] should be a strong consideration in granting a motion for

compassionate release because the determination of the retroactivity of a statutory provision is

made by Congress.” Welker, 2020 WL 7091540, at *3 (citing Dorsey v. United States, 567 U.S.

260, 274 (2012)). Furthermore, this Court is “not inclined to reduce a sentence based upon the fact

that Congress has now lowered the penalty for the crime without clear language indicating that it

is appropriate for the Court to do so.” Welker, 2020 WL 7091540, at *3.

       IV.     Other Applicable § 3553(a) Factors

       The Court may also consider whether a reduction is consistent with the other factors listed

in 18 U.S.C. § 3553(a). The facts of this case were extremely serious. Defendant participated in a

methamphetamine drug ring, which manufactured and distributed methamphetamine throughout

Illinois. PSR ¶ 12. He was a cook for the conspiracy and manufactured methamphetamine in

exchange for drugs and money. Id. at ¶¶ 15-20. To make the methamphetamine, he used the “Nazi

method,” which requires the acquisition and use of highly volatile chemicals that can cause the

release of toxic gases and chemicals, fires, and explosions. Id. at ¶¶ 13, 35. After several members



                                                  10
                        4:03-cr-40021-MMM # 119            Page 11 of 11




of the conspiracy were arrested, Defendant sought to restart the conspiracy to begin producing

methamphetamine again. Id. at ¶ 33. During his involvement in the conspiracy, Defendant

manufactured more than 3.36 kilograms of methamphetamine. Id. at ¶ 34.

       Defendant’s criminal history, which includes indecency with a child and assault of a family

member, is very troubling. Id. at ¶¶ 53-57. His disciplinary issues in prison also raise serious

concerns about his risk of recidivism. Records reveal sanctions over the past two years for refusing

to work and for possessing drugs and alcohol. ECF No. 113-2. The BOP classifies Defendant as

posing a medium risk to recidivate. ECF No. 113-3. Nothing in his personal history suggests that

he would be deterred from committing another criminal offense. Moreover, he lacks a suitable

release plan. ECF No. 112. He planned to reside with his fiancée in Texas or with a friend in

Michigan, but when the U.S. Probation Office contacted them, they were not willing to allow

Defendant to reside with them. Id. at 1-2. Upon consideration of the applicable § 3553(a) factors,

the Court finds that a reduced sentence is unwarranted.

                                          CONCLUSION

       For the reasons stated above, Defendant’s Amended Motion for Compassionate Release

[111] is DENIED and his pro se Motion for Compassionate Release [106] is MOOT.



       ENTERED this 9th day of February, 2021.


                                                     s/ Michael M. Mihm
                                                     Michael M. Mihm
                                                     United States District Judge




                                                11
